Title: From George Washington to the United States Senate, 28 May 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate,
                  United States 28th May 1794
               
               I nominate the following persons to be Consuls and vice Consuls for the United States of America, at the places affixed to their names respectively.

               James Simpson, to be Consul for the United States of America at the port of Gibraltar; and for such other places as shall be nearer to the said Port, than to the residence of any other Consul or vice-Consul of the United States within the same allegiance.
               Philip Marck, to be Consul for the United States of America, in Franconia in Germany.
               Peter Feliechy, to be Consul for the United States of America at the port of Leghorn; and for such other places as shall be nearer to the said Port, than to the residence of any other consul or vice-consul of the United States within the same allegiance.
               Arnold Delius, to be Consul for the United States of America, at Bremen.
               William McCarty, to be Consul for the United States of America, in the Isle of France.
               John Culnan, to be Consul for the United States of
                  
                  America, at the port of Oratava, in Teneriffe; and for such other places as shall be nearer to the said port than to the residence of any other Consul or vice Consul of the United States within the same allegiance.
               Sylvanus Bourne, to be Vice Consul for the United States of America at the port of Amsterdam; and for such other places as shall be nearer to the said port, than to the residence of any other Consul or Vice Consul of the United States within the same allegiance.
               P. F. Dobree, to be Vice-Consul for the United States of America at the port of Nantz; and for such other places as shall be nearer to the said Port, than to the residence of any other Consul or Vice Consul of the United States within the same allegiance.
               Joseph Wilson, to be Consul for the United States of America, at the port of Dublin; and for such other places as shall be nearer to the said port, than to the residence of any other Consul or vice Consul of the United States within the same allegiance.
               
                  Go: Washington
               
            